

	

		II

		109th CONGRESS

		1st Session

		S. 995

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Cornyn (for himself

			 and Mrs. Hutchison) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Intermodal Surface Transportation Efficiency

		  Act of 1991 to designate the La Entrada al Pacifico Corridor in the State of

		  Texas as a high priority corridor on the National Highway

		  System.

	

	

		1.La Entrada al Pacifico

			 Corridor, TexasSection

			 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991

			 (105

			 Stat. 2032) is amended by adding at the end the

			 following:

			

				(46)In the State of

				Texas, the La Entrada al Pacifico Corridor consisting of any portion of a

				highway in a corridor on 2 miles of either side of the center line of the

				highway and—

					(A)State Route 349

				from Lamesa to the point on that highway that is closest to 32 degrees, 7

				minutes, north latitude, by 102 degrees, 6 minutes, west longitude;

					(B)the segment of

				any roadway extending from the point described by subparagraph (A) to the point

				on Farm-to-Market Road 1788 closest to 32 degrees, 0 minutes, north latitude,

				by 102 degrees, 16 minutes, west longitude;

					(C)Farm-to-Market

				Road 1788 from the point described by subparagraph (B) to its intersection with

				Interstate Route 20;

					(D)Interstate Route

				20 from its intersection with Farm-to-Market Road 1788 to its intersection with

				United States Route 385;

					(E)United States

				Route 385 from Odessa to Fort Stockton, including those portions that parallel

				United States Route 67 and Interstate Route 10; and

					(F)United States

				Route 67 from Fort Stockton to Presidio, including those portions that parallel

				Interstate Route 10 and United States Route

				90.

					.

		

